Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I Claims 1-9 in the reply filed on 11/01/2021 is acknowledged.  The traversal is on the ground(s) that Group I Claims 1-9 and Group II Claims 10-12 share unity of invention.  This is not found persuasive because NG (US-20170252974-A1) teaches the shared technical features. Further, these claims are drawn to an apparatus. The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.  Further, there would be a search burden since the method claim would require that the material worked upon be searched; thus, there is a search burden. See MPEP 2115.
The requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim(s) 1-9 are rejected because there is relative terminology in the limitation in the following claims:
Regarding Claim 1 and Claim 8, the term "disguise" in claim 1 is a relative term which renders the claim indefinite.  The term "disguise" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner does not know by what means the material worked upon must be disguised. Is this performed by simply layering another color on top of the previous color? Is it a material capable of becoming invisible? In order to better elucidate the claim, the applicant is encouraged to build on the structural features of the apparatus that perform the disguising feature. Likewise, Claim 8 is rejected similarly.
Regarding Claim 4, 6, and 7, the term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner does not know by what means the material worked upon must differ between substances. How is this performed by the apparatus as claimed? What structural feature contributes to this substantial difference? Likewise, Claim 6 and Claim 7 are rejected similarly.

Claim(s) 2-3, 5, and 9 are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim.	
Appropriate correction is required. 

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 9, the applicant describes characteristics pertaining to the material worked upon, and not the apparatus. For apparatus claims, these do not further limit the structure of the apparatus. Thus, the claim is properly rejected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MANDEL (US-20170157831-A1), hereinafter referred to as MANDEL.

Regarding Claim 1, MANDEL teaches a device (abstract. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended  Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.) comprising:
a material distributor to distribute a build material (abstract),
layer-by-layer (abstract),
to form a 3D object (abstract); and
a fluid dispenser (multi-nozzle extrusion printhead, Paragraph(s) 0041, 0059 and Figure(s) 7, 12A, 12B) to selectively dispense in at least some of the respective layers (Paragraph(s) 0045. The examiner considers this limitation is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. The prior art apparatus satisfies the claimed structural limitations of the instant application. Therefore, the prior at apparatus teaches the limitation as recited. Please see MPEP 2114 II. titled “Manner of Operating the device does not Differentiate apparatus Claims from the Prior Art”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim):
a first fluid agent (Paragraph(s) 0057. The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.),
comprising a first color (Paragraph(s) 0057. The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.),
at first selectable voxel locations (Paragraph(s) 0057) to affect a first material property of a first portion of the 3D object (The examiner considers this limitation is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. The prior art apparatus satisfies the claimed structural limitations of the instant application. Therefore, the prior at apparatus teaches the limitation as recited. Please see MPEP 2114 II. titled “Manner of Operating the device does not Differentiate apparatus Claims from the Prior Art”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim); and
a second fluid agent (Paragraph(s) 0058. The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.)
comprising a second color (Paragraph(s) 0058. The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.),
at second selectable voxel locations (Paragraph(s) 0058 and Figure(s) 4) to at least partially disguise the first color of the first portion of the 3D object (The examiner considers this limitation is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. The prior art apparatus satisfies the claimed structural limitations of the instant application. Therefore, the prior at apparatus teaches the limitation as recited. Please see MPEP 2114 II. titled “Manner of Operating the device does not Differentiate apparatus Claims from the Prior Art”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim). 


Regarding Claim 2, MANDEL teaches the device of Claim 1,
wherein at least some of the second selectable voxel locations correspond to at least some of the first selectable voxel locations (Figure(s) 4 and Paragraph(s) 0058). 

Regarding Claim 3, MANDEL teaches the device of Claim 1,
wherein the second fluid agent comprises (Figure(s) 4 and Paragraph(s) 0058. The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.)
in addition to the second color (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.),
ingredients to enhance fusing at the second selectable voxel locations without otherwise changing the first material property of the first portion in at least the second selectable voxel locations (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.),

Regarding Claim 4, MANDEL teaches the device of Claim 1,
wherein the second color is substantially different than the first color (Figure(s) 4 and Paragraph(s) 0058. The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.). 

Regarding Claim 5, MANDEL teaches the device of Claim 4,
wherein the second color comprises a plurality of different second colors arrangeable in a disguising pattern (Figure(s) 4 and Paragraph(s) 0058. The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.).

Regarding Claim 6, MANDEL teaches the device of Claim 5,
wherein one of the plurality of second colors is substantially the same as one of at least two different first colors of at least some layers of the 3D object (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.),
with the plurality of second colors are arranged in a disguising color pattern relative to a distribution of the at least two different first colors (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.).

Regarding Claim 7, MANDEL teaches the device of Claim 1,
wherein the second color is substantially the same as one first color and the second color is substantially different than another first color associated with the first portion (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.).

Regarding Claim 8, MANDEL teaches the device of Claim 1,
wherein the fluid dispenser is to selectively dispense the second fluid agent (Figure(s) 4 and Paragraph(s) 0058) to at least partially disguise the first color via at least partially disguising at least one of a shape (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.),
a size (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.), and
a distribution of the first color on the at least some respective layers of the first portion of the 3D object (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.).

Regarding Claim 9, MANDEL teaches the device of Claim 1,
wherein the first material property (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.) comprises at least one of:
a mechanical property (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.),
an electrical property (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.), and
a chemical property (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115.). 

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GODWIN (US-6305923-B1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously. 
AMADIO (US-20140277661-A1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously.
MANDEL (US-20170157828-A1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously.
MANTELL (US-20180133980-A1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743